                    UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF WISCONSIN

RICHARD KNAAK,

                        Plaintiff,
                                                          Case No. 19-CV-1036-JPS
v.

OPTIO SOLUTIONS LLC,
                                                                           ORDER
                        Defendant.


     1.     INTRODUCTION

            Plaintiff filed this class action on July 18, 2019. (Docket #1). He sues

     Defendant for sending him, and members of the putative class, allegedly

     misleading debt collection letters. Plaintiff brings claims under various

     provisions of the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §

     1692 et seq., and the Wisconsin Consumer Act (“WCA”), Wis. Stat. §§

     427.101 et seq. Defendant filed a partial motion to dismiss certain of

     Plaintiff’s claims on October 16, 2019. (Docket #11). That motion is now fully

     briefed. (Response, Docket #13; Reply, Docket #15). For the reasons stated

     below, the motion must be denied.

     2.     STANDARD OF REVIEW

            Defendant has moved to dismiss Plaintiff’s claims pursuant to

     Federal Rule of Civil Procedure (“FRCP”) 12(b)(6). That Rule provides for

     dismissal of complaints which fail to state a viable claim for relief. Fed. R.

     Civ. P. 12(b)(6). In reviewing Plaintiff’s complaint, the Court is required to

     “accept as true all of the well-pleaded facts in the complaint and draw all

     reasonable inferences in his favor[.]” Kubiak v. City of Chi., 810 F.3d 476, 480–

     81 (7th Cir. 2016) (citation omitted). To state a viable claim, a complaint
must provide “a short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In other words, the

complaint must give “fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted). The allegations must “plausibly suggest that the plaintiff

has a right to relief, raising that possibility above a speculative level[.]”

Kubiak, 810 F.3d at 480 (quotation omitted).

       In addition to the FRCP 12(b)(6) standard of review, the Seventh

Circuit has provided further direction in evaluating the viability of FDCPA

claims. Such claims are assessed from the perspective of the

“unsophisticated consumer.” An unsophisticated consumer “may be

uninformed, naïve, [and] trusting, but is not a dimwit, has rudimentary

knowledge about the financial world, and is capable of making basic logical

deductions and inferences[.]” Lox v. CDA, Ltd., 689 F.3d 818, 822 (7th Cir.

2012) (citations and quotations omitted). Although unsophisticated

consumers “may tend to read collection letters literally, [they] do[] not

interpret them in a bizarre or idiosyncratic fashion.” Gruber v. Creditors’

Protection Serv., Inc., 742 F.3d 271, 274 (7th Cir. 2014) (citations and

quotations omitted). In the case of letter-based FDCPA violations, the court

considers whether the subject letter is “confusing to a significant fraction of

the population.” Id. (quotation omitted).

       To prove a claim that language in a collection letter is misleading or

deceptive, the Court of Appeals has established three categories of cases:

              The first category includes cases in which the
       challenged language is “plainly and clearly not misleading.”
       No extrinsic evidence is needed to show that the debt collector
       ought to prevail in such cases. Lox[, 689 F.3d at 822]. The
       second Lox category “includes debt collection language that is


                                 Page 2 of 9
       not misleading or confusing on its face, but has the potential
       to be misleading to the unsophisticated consumer.” Id. In such
       cases, “plaintiffs may prevail only by producing extrinsic
       evidence, such as consumer surveys, to prove that
       unsophisticated consumers do in fact find the challenged
       statements misleading or deceptive.” Id., quoting Ruth [v.
       Triumph P’ships, 577 F.3d 790, 800 (7th Cir. 2009)]. The third
       category is cases in which the challenged language is “plainly
       deceptive or misleading,” such that no extrinsic evidence is
       required for the plaintiff to prevail. Id.

Janetos v. Fulton Friedman & Gullace, LLP, 825 F.3d 317, 322–23 (7th Cir. 2016).

Defendant’s motion to dismiss necessarily implies that it believes Plaintiff’s

FDCPA claims fall into the first category. The Seventh Circuit “ha[s]

cautioned that a district court must tread carefully before holding that a

letter is not confusing as a matter of law when ruling on a Rule 12(b)(6)

motion because district judges are not good proxies for the ‘unsophisticated

consumer’ whose interest the statute protects.” McMillan v. Collection

Prof’ls, Inc., 455 F.3d 754, 759 (7th Cir. 2006) (quotation omitted).

3.     RELEVANT FACTS

       Accepting the truth of Plaintiff’s well-pleaded allegations and

drawing all reasonable inferences in his favor, the relevant facts are as

follows. Plaintiff allegedly owed a debt through a Kohl’s store-branded

credit card. Defendant was hired to collect the balance due on the account.

Defendant sent Plaintiff a letter seeking payment on September 7, 2018 (the

“Letter”). The Letter states, in pertinent part:




                                  Page 3 of 9
(Docket #1-1 at 2). Plaintiff’s claims in this case relate to the “Fees” and

“Interest” portions of the account summary. To that end, Plaintiff also

attached to his complaint a billing statement he received from Kohl’s in late

2016, which states that he had accrued $210 in fees and $381.15 in interest

in the year 2016. (Docket #1-2 at 2).

4.     ANALYSIS

       Plaintiff presents three claims for relief. First, he contends that the

Letter falsely implies that the debt would accrue interest or fees, when

Defendant was not assessing such charges or even entitled to collect them.

(Docket #1 at 13). This allegedly violates 15 U.S.C. § 1692e, which prohibits

the use of false or misleading representations in the collection of a debt.

Second, Plaintiff asserts that this same conduct violates the WCA, Section

427.104. Id. at 14. Third, Plaintiff states that by offering an “interest” balance

which was less than that described in the Kohl’s billing statement, the Letter

again violated Section 1692e by mispresenting the amount of the debt. Id.




                                   Page 4 of 9
       Defendant attacks only the first and second claims, making three

arguments for their dismissal.1 First, Defendant asserts that the Letter does

not necessarily imply that fees and interest are accruing merely because the

Letter itemizes the debt. It is true that the Letter does not affirmatively state

anywhere that fees and interest are accruing. But an unsophisticated

consumer could infer that the itemization of those charges means that the

amounts may change over time. See Tykle v. Diversified Adjustment Serv., Inc.,

No. 14-CV-748-NJ, 2014 WL 5465173, at *3 (E.D. Wis. Oct. 28, 2014) (holding

that the statement “[t]he above balance due includes a Verizon Wireless

Collection Fee of $0.00,” may be subject several possible interpretations, one

of which is that a collection fee may be imposed in the future); Bruchhauser

et al. v. Client Services, Inc., No. 17-CV-860-LA, (Docket #14 at 3-4) (E.D. Wis.

Nov. 7, 2017) (similar); Driver v. LJ Ross Assoc., Inc., No. 3:18-CV-00220-

MPB-RLY, 2019 WL 4060098, at *3-4 (S.D. Ind. Aug. 28, 2019) (similar).2

       The Letter becomes misleading because the parties agree that the

debt was static and would not, in fact, ever increase. Defendant complains

that in itemizing the debt, it was doing what had been suggested by the

Court of Appeals in Fields v. Wilber Law Firm, P.C., 383 F.3d 562, 565-66 (7th

Cir. 2004). Defendant paints Fields with too broad a brush. In that case, the

debtor originally owed just over $100, but after it was sent to a collection

attorney, the balance ballooned to almost $400 with attorneys’ fees and


       1Defendant focuses all of its efforts on the FDCPA claim and offers no
independent argument for dismissal of the WCA claim. The Court will, therefore,
address them below with distinction.

       2Defendant suggests that the Letter is distinguishable from these citations
because it stated an actual balance owed for fees and interest, as opposed to a zero
balance. This does not help its position at all, however. The existence of some fees
and interest only reinforces the inference that more could accrue in the future.


                                   Page 5 of 9
accruing interest. Id. at 563. The court found that it the subject collection

letter was misleading because it failed to explain the huge increase in the

amount of the debt. Id. at 566. The court observed that “[o]ne simple way to

comply with § 1692e and § 1692f in this regard would be to itemize the

various charges that comprise the total amount of the debt.” Id. Unlike

Fields, the debt here was static, and so itemization would only open up

avenues for confusion, not close them. Fields falls far short of blessing the

carte blanche use of itemization for collection letters, and certainly not for

static debts.

       Admittedly, Plaintiff’s view is just one reasonable way to interpret

the Letter. One could also agree with Defendant’s assessment. This means

that a jury must be called upon to determine which is the correct

interpretation, and ultimately whether the Letter is misleading. Lox, 689

F.3d at 822 (“[W]e treat the question of whether an unsophisticated

consumer would find certain debt collection language misleading as a

question of fact.”). In other words, Defendant has not convinced the Court

that the Letter is so “plainly and clearly not misleading” that it should take

the matter out of the jury’s hands. Janetos, 825 F.3d at 322-23.3

       Defendant’s second argument is that Plaintiff’s reading of the Letter

is bizarre and idiosyncratic, meaning that it does not warrant the imposition

of FDCPA liability. The Court disagrees. It is has already determined that

Plaintiff’s interpretation is one of a number of reasonable assessments of the



       3Defendant points to contrary authority from the Second Circuit, including
Dow v. Frontline Asset Strategies, LLC, 783 F. App’x 75 (2d Cir. 2019), but that circuit
holds that the misleading nature of a collection letter is an issue of law, Lautman v.
2800 Coyle Street Owners Corp., No. 14-CV-1868 (ARR)(VVP), 2014 WL 4843947, at
*10 (E.D.N.Y. Sept. 26, 2014).


                                     Page 6 of 9
Letter’s text. Defendant makes the following additional assertion on this

issue:

                 Even the unsophisticated consumer has “a reasonable
         knowledge of her account’s history.” Wahl v. Midland Credit
         Mgmt., Inc., 556 F.3d 643, 646 (7th Cir. 2009). Therefore, in the
         absence of any language indicating or implying that
         Defendant was applying the fees, the unsophisticated
         consumer would read the word “Fees” in the context of the
         late fees that the unsophisticated consumer incurred from the
         creditor. The least sophisticated consumer would also
         understand that the interest listed in the letter refers to the
         interest that accrued on the debt while the debt was placed
         with the creditor. This is confirmed by the attached billing
         statements, which shows that Plaintiff would know that the
         debt incurred interest and fees from the original creditor and
         could compare the billing statements to the letter received
         from Defendant. In this case, Plaintiff should not only be
         aware of h[is] account history but is in actual possession of
         the billing statements showing the breakdown of the debt.
         The itemization provided in the letter simply provides
         Plaintiff with this information and allows the Plaintiff to
         match that information with h[is] own records, including the
         billing statements that she received from the creditor.

(Docket #11 at 8-9). This position makes no sense to the Court. An

unsophisticated consumer reading the Letter would have no idea who had

applied the fees and interest stated therein; the Letter does not offer an

explanation on that point. Further, any reference to the billing statement

would only increase the debtor’s confusion. The amounts in the billing

statement are different than those in the Letter, so the purported “matching”

between the Letter and the statements would be fruitless. Indeed, this

endeavor would likely lead the debtor to believe that the fees and interest

in the Letter are entirely separate from those referenced in the billing

statement.


                                   Page 7 of 9
       Defendant’s final argument for dismissal is that it included some

“safe-harbor” language, approved by the Second Circuit in Avila v.

Riexinger & Assoc., LLC, 817 F.3d 72, (2nd Cir. 2016), which immunizes the

Letter from confusion-based claims such as those presented by Plaintiff.

However, Avila is distinguishable for the same reason as Fields: the debt

here is static. Avila addressed a debt that was accruing interest, where the

collection letter stated only the “current balance.” Id. at 74. The court held

that, in this scenario, a collector could avoid liability for failing to accurately

state the amount of the debt “if the collection notice either accurately

informs the consumer that the amount of the debt stated in the letter will

increase over time, or clearly states that the holder of the debt will accept

payment of the amount set forth in full satisfaction of the debt if payment

is made by a specified date.” Id. at 77.

       The confusion at issue in Avila was whether a dynamic debt was

accruing interest when the collection letter was silent on the matter. In this

case, the confusion is whether a static debt was not accruing fees or interest,

where the Letter at least implies that this may be true. The Avila-inspired

paragraph in the Letter, which begins with “[w]e are willing to settle your

account,” does nothing to address the deception complained-of by Plaintiff.

The paragraph says nothing about fees or interest at all.4

5.     CONCLUSION




       4
         Indeed, the paragraph could supply an inference negative to Defendant.
By stating that Defendant would accept a certain amount, and placing a deadline
on the settlement offer, the Letter might imply that the balance would increase if
the offer is not accepted. This observation is yet more evidence that the dispute in
this case is one for a jury to decide as a matter of fact, as opposed to the Court as a
matter of law.


                                     Page 8 of 9
       In light of the foregoing, the Court must deny Defendant’s motion to

dismiss in its entirety.

       Accordingly,

       IT IS ORDERED that Defendant’s motion to dismiss (Docket #11)

be and the same is hereby DENIED.

       Dated at Milwaukee, Wisconsin, this 18th day of December, 2019.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                                Page 9 of 9
